COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
 STATE OF TEXAS,                                                  No. 08-20-00021-CR
                                                  §
                            State,                                   Appeal from the
                                                  §
 v.                                                            Criminal Court at Law No. 4
                                                  §
 RODOLFO MORALES,                                               of El Paso County, Texas
                                                  §
                             Appellee.                            (TC# 20180C06554)

                                           O R D E R

       Following the grant of several extensions and a status hearing in the trial court, the

Appellee's Brief was ordered due in this Court on February 22. 2021. Our previous order contained

a warning stating that Appellee's failure to file a brief would result in this State's appeal being

submitted without the benefit of an Appellee's Brief. As of this date, Appellee has not filed a brief.

       Therefore, we order this case to be submitted without the benefit of an Appellee's Brief.

       IT IS SO ORDERED this 8th day of March, 2021.


                                               PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.